Citation Nr: 0821605	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  05-07 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from August 1966 
to July 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

A review of the claims file indicates the veteran has raised 
a claim for entitlement to a total disability rating based on 
individual unemployability.  This issue is referred to the RO 
for action deemed appropriate. 


FINDINGS OF FACT

1.  The Board's June 2007 decision as written precluded 
effective judicial review.

2.  Prior to August 12, 2005, post traumatic stress disorder 
(PTSD) was manifested by social and occupational impairment 
due to symptoms such as depression, intrusive thoughts, 
anxiety, nightmares, and sleep disturbance, but no visual 
hallucinations, suicidal ideations, or homicidal ideations.  
The evidence of record also demonstrated the veteran was 
alert and fully oriented, with normal speech, good thought 
processes, and good judgment.

3.  On and after August 12, 2005, PTSD is manifested by 
significant social and occupational impairment due to severe 
deficiencies in most areas, to include as due to symptoms 
such as severe depression, daily suicidal ideations, almost 
daily flashbacks, obsessional thoughts, paranoid thought 
content, visual hallucinations, and persecutory delusions, 
but no homicidal ideations.  The evidence of record also 
demonstrated the veteran was alert and fully oriented, with 
good hygiene, intact memory, normal and relevant speech, and 
good impulse control.




CONCLUSIONS OF LAW

1.  The June 2007 Board decision denied the veteran due 
process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.904(a) (2007).

2.  Prior to August 12, 2005, the criteria for an initial 
evaluation in excess of 50 percent for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2007).

3.  On and after August 12, 2005, the criteria for a 70 
percent evaluation, but no more, for PTSD have been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Vacatur

The Board denied the claim on appeal by a June 2007 decision.  
The veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court).  Based on a March 
2008 Joint Motion for Court Remand (Joint Motion), the Court 
remanded this appeal for development in compliance with the 
Joint Motion.  An April 2, 2008 letter was sent to the 
veteran and his representative in which he was given 90 days 
from the date of the letter to submit additional argument or 
evidence in support of his appeal prior to the Board's 
readjudication.  In May 2008, the veteran notified the Board 
that he did not have anything else to submit and requested 
that the Board proceed with adjudication of the appeal.

The Board may vacate an appellate decision at any time upon 
the veteran or his representative's request, or on the 
Board's own motion, when a veteran has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904(a) (2007).  Here, the Court remanded the 
Board's June 2007 decision, finding that the decision as 
written precluded effective judicial review.  Therefore, the 
June 6, 2007 Board decision failed to provide the veteran due 
process under the law.  Accordingly, in order to prevent 
prejudice to the veteran, the June 2007 Board decision 
denying entitlement to an increased initial evaluation must 
be vacated, and a new decision regarding the issue will be 
entered as if the Board decision had never been issued.

Initial PTSD Evaluation

With respect to the veteran's claim for entitlement to an 
initial evaluation in excess of 50 percent for PTSD, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication of the veteran's claim, a November 2003 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although the letter did not 
notify the veteran of the assignment of effective dates and 
disability evaluations, there is no prejudice to the veteran 
because he demonstrated actual knowledge of the assignment of 
effective dates by requesting an earlier effective date based 
on the date he filed his claim.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); see also Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that 
evidence of the veteran's actual knowledge cures a notice 
defect).  Additionally, there is no prejudice to the veteran 
because he was notified of the assignment of disability 
evaluations in the November 2004 statement of the case (SOC), 
his claim was readjudicated in April 2005 and September 2005 
supplemental SOCs, and he was represented by a veterans 
service organization throughout the appeal.  See 
Dingess/Hartman, 19 Vet. App. 473; see also Sanders, 487 F.3d 
at 889 (noting that a prejudicial error analysis applies to 
notice defects); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a notice defect may be cured by the 
issuance of a fully compliant notification letter followed by 
a re-adjudication of the claim).  The letter also essentially 
requested that the veteran provide any evidence in his 
possession that pertained to this claim.  38 C.F.R. 
§ 3.159(b)(1).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders, 487 F.3d at 889. 

The veteran's service medical records, VA medical treatment 
records, VA examination reports, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that this rule does not apply here, 
because the current appeal is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for this disability.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Instead, evidence 
contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time.  Fenderson, 12 Vet. App. at 126.

By a July 2004 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent evaluation 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective 
September 10, 2003.  In October 2004, the veteran filed a 
notice of disagreement regarding the disability evaluation 
and effective date.  In a November 2004 SOC, the RO granted 
an earlier effective date and denied an increased evaluation.  
In February 2005, the veteran filed a substantive appeal 
regarding the disability evaluation.  In a March 2005 rating 
decision, the RO assigned a 100 percent evaluation under 
38 C.F.R. § 4.29 (2006) from December 9, 2003 through March 
31, 2004.  In an April 2005 supplemental SOC, the RO assigned 
an initial evaluation of 50 percent, effective September 10, 
2003.

Because the veteran received the maximum schedular rating 
from December 9, 2003 through March 31, 2004, there is no 
issue in controversy regarding that time period.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993) (holding that a veteran is 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and a claim remains in controversy where less 
than the maximum benefit is awarded).  

In an April 2004 VA medical record, the veteran reported 
feeling helpless.  Upon examination, the veteran had a sad 
mood, congruent affect, normal speech, no problems with 
thought content or processes, and no psychomotor agitation.  
The veteran presented no suicidal or homicidal ideations, 
plan, or intent.  


In a May 2004 VA PTSD examination, the veteran reported 
depression, intrusive and recurrent recollections, daily 
intrusive thoughts, flashbacks, distressing dreams, sleep 
disturbance, angry outbursts, and hypervigilance.  He 
reported that he worked all the time to help with his 
emotions.  The veteran stated that he enjoyed ceramics, 
painting, and yard work.  He reported that he went to 
counseling in the 1970's and 1980's due to trouble with his 
wife and daughter, that he had been married since 1970, that 
the marriage had always been in turmoil, and that he 
separated from his wife in the 1980's.  He stated that he 
began working at the United States Postal Service (USPS) in 
1970 but had been on sick leave since October 2003 due to his 
stress problems and did not think he could go back.  He was 
eligible to retire and he expected to do so.  The veteran 
reported that he used to socialize mostly with his wife's 
friends, but more recently he had been getting together with 
other friends and acquaintances.  Upon examination, the 
veteran was alert, fully oriented, neat, well-groomed, 
cooperative, and friendly.  There was a constricted affect, 
anxiety, and a dysphoric mood, but intact concentration, no 
memory impairment, normal speech, intact abstracting ability, 
good judgment, fair to good insight, and high to average 
intelligence.  The veteran's thought content showed a 
preoccupation with Vietnam, but no evidence of hallucinations 
or delusions.  The veteran reported no current suicidal or 
homicidal ideations.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 50, which signifies 
serious symptoms, for example suicidal ideation, severe 
obsessional rituals, and frequent shoplifting, or any serious 
impairment in social, occupational, or school functioning, 
for example having no friends and being unable to keep a job.  
See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 
46-7 (1994) (DSM-IV). 

In June 2004 VA medical records, the veteran reported that he 
had worked for the USPS for 30 years.  He reported decreased 
concentration and memory.  Upon examination, the veteran was 
neatly groomed with minimal anxiety, coherent and goal-
directed thoughts, linear thoughts without evidence of 
thought disorder, grossly well-preserved cognitive functions, 
and fair insight and judgment.  The veteran denied suicidal 
and homicidal ideations or plans.  In an August 2004 VA 
record, the veteran reported anxiety, depression, disturbed 
sleep, dreams of dying, and intrusive thoughts.  He denied 
suicidal or homicidal ideations or auditory and visual 
hallucinations, but then also related auditory 
hallucinations.  Upon examination, the veteran was alert and 
cooperative with an anxious mood, nonlabile affect, and 
normal speech.  A GAF score of 50 was assigned, which 
signifies serious symptoms, for example suicidal ideation, 
severe obsessional rituals, and frequent shoplifting, or any 
serious impairment in social, occupational, or school 
functioning, for example having no friends and being unable 
to keep a job.  See DSM-IV at 46-47.

In a September 2004 VA medical record, the veteran reported 
mood disturbance, sleep disturbance, and an inability to 
tolerate stress.  He was currently on sick leave from the 
USPS.  In another September 2004 VA record, the veteran 
reported depression, sleep disturbance, nightmares, and 
intense, continuous, distracting, and emotionally charged 
intrusive thoughts.  The veteran denied any suicidal or 
homicidal ideation, plan, or intent.  A GAF score of 46 was 
assigned, which signifies serious symptoms or any serious 
impairment in social, occupational, or school functioning.  
See DSM-IV at 46-47.  In an October 2004 VA record, the 
veteran reported depression, intrusive thoughts, crying 
episodes, survivor's guilt, isolation, and suicidal ideation 
without plan or intent.  In another October 2004 VA record, 
the veteran denied suicidal and homicidal ideations, plan, or 
intent.  A GAF score of 46 was assigned, which as noted 
above, signifies serious symptoms or any serious impairment 
in social, occupational, or school functioning.  See DSM-IV 
at 46-47.

In a November 2004 VA medical record, the veteran reported he 
was doing better but still had depression and nightmares.  He 
denied suicidal and homicidal ideations and auditory and 
visual hallucinations, but then reported auditory 
hallucinations.  Upon examination, the veteran was alert and 
cooperative with an anxious mood, broad and nonlabile affect, 
and normal speech.  A GAF score of 50 was assigned, which 
signifies serious symptoms, or any serious impairment in 
social, occupational, or school functioning.  See DSM-IV at 
46-47.  In another November 2004 VA record, the veteran 
denied suicidal or homicidal ideations, plan, or intent.  A 
GAF score of 46 was assigned, which as noted above, signifies 
serious symptoms or any serious impairment in social, 
occupational, or school functioning.  See DSM-IV at 46-47.

In a January 2005 statement, the veteran asserted that he was 
unable to work well with other employees of the USPS.  

In a February 2005 VA medical record, the veteran reported 
depression, numbness, and a lack of emotional connection to 
most people, places, and things.  The veteran reported sleep 
disturbance, frequent nightmares, and intrusive thoughts.  
The veteran denied suicidal or homicidal ideations.  A GAF 
score 46 was assigned, which signifies serious symptoms, for 
example suicidal ideation, severe obsessional rituals, and 
frequent shoplifting, or any serious impairment in social, 
occupational, or school functioning, for example having no 
friends and being unable to keep a job.  See DSM-IV at 46-47.  
In March 2005 VA records, the veteran denied suicidal and 
homicidal ideations, plan, or intent.  GAF scores of 46 and 
47 were assigned, which signify serious symptoms or any 
serious impairment in social, occupational, or school 
functioning.  See DSM-IV at 46-47.  In another March 2005 VA 
record, the veteran reported depression, nightmares, and 
intrusive thoughts, but denied suicidal or homicidal 
ideations and auditory or visual hallucinations.  The veteran 
then reported auditory hallucinations.  The veteran was alert 
and cooperative with an anxious mood, broad and nonlabile 
affect, and normal speech.  A GAF of 50 was assigned, which 
signifies serious symptoms or any serious impairment in 
social, occupational, or school functioning.  See DSM-IV at 
46-47.

In an August 2005 lay statement, the veteran's wife stated 
that although she and the veteran had been married for 34 
years, it had been very difficult.  The veteran was moody, 
withdrawn, did not share his feelings, and was not involved 
with the children.  She stated they sought counseling 
multiple times, separated for a time, and that he often 
worked two jobs to avoid family time.

An August 12, 2005 VA PTSD examination was conducted.  The 
veteran reported insomnia, sleep disturbance, nightmares 3 
times per week, guilt, anger, rage, and almost daily 
flashbacks.  He also reported suicidal thoughts, anxiety, 
isolation, withdrawal from others, and poor attention and 
concentration.  The veteran reported crowd avoidance, 
avoidance of war movies, and depression with at least weekly 
bouts of severe depression that include intense melancholy, 
depressed mood, no appetite, anhedonia, staying in bed almost 
all day, no energy, and constant thoughts of death.  The 
veteran reported that he lived with his wife of over 30 years 
and had two grown children.  He retired from the USPS in 
December 2004 after 37 years.  The veteran reported that his 
symptoms did not allow him to work with other people or in a 
structured environment.  The veteran reported that he was 
able to work at the USPS for so long because they were very 
tolerant of his symptoms but that his symptoms had worsened.  

Upon examination, the veteran was oriented and dressed 
appropriately with good grooming and hygiene.  The veteran 
was cooperative and had normal speech that was goal-directed, 
relevant, and coherent.  There was appropriate abstract 
thinking, intact remote and recent memory, average 
intelligence, and good judgment, impulse control, and 
insight.  The examiner also found depression, frequent 
obsessional thoughts regarding the death of his two friends 
during service, paranoid thought content, visual 
hallucinations, and persecutory delusions, but no homicidal 
ideas.  The veteran had daily suicidal ideations that were 
particularly intense during each bout of depression.  The 
examiner found the disturbance was chronic and caused 
significant distress and impairment in social and 
occupational functioning and also found severe deficiencies 
in social, family, and work functioning.  A GAF score of 41 
was assigned which indicated serious symptoms, for example 
suicidal ideation, severe obsessional rituals, and frequent 
shoplifting, or any serious impairment in social, 
occupational, or school functioning, for example having no 
friends and being unable to keep a job.  See DSM-IV at 46-47.

The veteran's current 50 percent evaluation contemplates PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  A 70 percent rating is warranted for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively, impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

The evidence of record does not support an initial evaluation 
in excess of 50 percent for the veteran's PTSD, but does 
support a 70 percent evaluation effective as of the date of 
the August 2005 VA examination.  The level of occupational 
and social impairment due to a psychiatric disorder is the 
primary consideration in determining the severity of a 
psychiatric disorder for VA purposes and not all the symptoms 
listed in the rating criteria must be present in order for a 
rating to be warranted.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002) (finding that the psychiatric symptoms listed 
in the rating criteria are not exclusive, but are examples of 
typical symptoms for the listed percentage ratings).  

First, the veteran's GAF scores must be assessed.  The GAF is 
a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health - illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quotation omitted).  A GAF score is highly 
probative, as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  Here, the 
veteran's GAF scores remained at all times within the 41-50 
range which signifies serious symptoms, for example suicidal 
ideation, severe obsessional rituals, and frequent 
shoplifting, or any serious impairment in social, 
occupational, or school functioning, for example having no 
friends and being unable to keep a job.  See DSM-IV at 46-47.  
At the August 2005 VA examination, the GAF score was 41, 
which, although in the same score range, is substantially 
lower than the other GAF scores of 46, 47, and 50.  At no 
time were the assigned GAF scores in the 31 to 40 range which 
signifies some impairment in reality testing or 
communication, or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood, for example where a depressed man avoids friends, 
neglects family, and is not able to work.  See DSM-IV at 46-
47.  Thus the GAF scores demonstrate the veteran's PTSD 
causes serious impairment in social and occupational 
functioning.  This is adequately reflected in a 50 percent 
evaluation which contemplates occupational and social 
impairment with reduced reliability and productivity.  The 
GAF scores do not reflect major impairment in several areas 
such as work, school, family, judgment, thinking or mood, as 
required for a 70 percent evaluation which contemplates 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  38 C.F.R. § 4.130, Diagnostic Code 9411.  
Accordingly, the veteran's GAF scores support a 50 percent, 
and not 70 percent, evaluation.

Second, however, all the pertinent evidence of record must be 
considered and the decision must be based on the totality of 
the evidence in accordance with all applicable legal 
criteria.  See Carpenter, 8 Vet. App. at 242.  Prior to 
August 12, 2005, the evidence of record does not support an 
initial evaluation in excess of 50 percent.  The veteran 
consistently reported depression, intrusive thoughts, sleep 
disturbance, anxiety, and nightmares.  The veteran also 
consistently denied suicidal and homicidal ideations and 
visual hallucinations, although the veteran reported auditory 
hallucinations in August 2004, November 2004, and March 2005.  
The veteran stated he enjoyed ceramics, yard work, and 
painting.  He used to socialize mostly with his wife's 
friends, but was now socializing with other friends and 
acquaintances.  He went on leave from his job at USPS that he 
had worked at for 30 years and did not think he could go back 
due to the stress.  The veteran stated he had been unable to 
work well with fellow employees at USPS.  The objective 
evidence of record demonstrated the veteran was depressed and 
had intrusive thoughts but was alert, oriented, cooperative 
and friendly, and had normal speech.  The evidence also 
showed the veteran had good insight, judgment, and thought 
processes.  Accordingly, although the evidence of record 
shows occupational and social impairment due to deficiencies 
such as depression and difficulty with social and 
occupational relationships, it does not demonstrate 
deficiencies in most areas, as demonstrated by findings of 
good judgment, normal thought processes, normal speech, good 
orientation, intermittent auditory hallucinations, and no 
delusions, visual hallucinations, or suicidal ideations.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (noting that a 70 
percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood).

At the August 12, 2005 VA examination, however, the examiner 
found significant distress and impairment in social and 
occupational functioning and severe deficiencies in social, 
family, and work functioning, due to symptoms such as daily 
suicidal ideations, visual hallucinations, persecutory 
delusions, paranoid thought content, obsessive thoughts, 
almost daily flashbacks, and severe depression.  This 
symptomatology more closely reflects occupational and social 
impairment with deficiencies in most areas, to include work, 
judgment, thinking, and mood.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (noting that a 70 percent evaluation contemplates 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to various symptoms).  

A 100 percent evaluation is not for application because 
although the August 12, 2005 VA examination demonstrated 
occupational and social impairment with deficiencies in most 
areas, it did not demonstrate total occupation and social 
impairment due to such symptoms as a persistent danger of 
hurting others, intermittent ability to perform personal 
hygiene, disorientation, and/or memory loss.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Rather, the VA examiner noted 
significant occupational and social impairment with severe 
deficiencies in several areas and found the veteran 
cooperative and oriented, without homicidal ideations, but 
with appropriate abstract thinking, intact memory, good 
grooming and hygiene, normal speech, relevant speech, and 
good judgment, insight, and impulse control.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (holding that a 100 percent 
evaluation reflects total occupation and social impairment, 
due to such symptoms as gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name).  

Consideration has been given regarding whether the schedular 
evaluations are inadequate, thus requiring that the RO refer 
a claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1) (2007).  "The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Floyd 
v. Brown, 9 Vet. App. 88 (1996).  In this regard, the 
schedular evaluations in this case are not inadequate.  
Ratings in excess of 50 and 70 percent are provided for 
certain manifestations of PTSD but the evidence reflects that 
those manifestations are not present.  Moreover, there is no 
evidence of an exceptional disability picture.  The veteran 
has not required frequent periods of hospitalization due to 
PTSD, although one such period is of record.  Additionally, 
marked interference of employment has not been shown due to 
PTSD.  Although the veteran asserted that he had difficulty 
working well with fellow employees, that he could not go back 
to work due to the stress, and that he only remained at the 
USPS because they were exceptionally tolerant of his PTSD 
symptoms, he did not demonstrate interference with his 
employment to include any lost time, reprimands from his 
supervisors, or other employment interference.  The fact 
remains that the veteran was consistently employed for over 
30 years.  In the absence of any additional factors, the RO's 
failure to consider referral of this issue for consideration 
of an extraschedular rating or failure to document its 
consideration did not prejudice the veteran.  

Finally, in reaching this decision the doctrine of reasonable 
doubt has been considered, however, as the preponderance of 
the evidence is against an initial evaluation in excess of 50 
percent and an evaluation in excess of 70 percent on and 
after August 12, 2005, the veteran's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

The June 2007 Board decision denying entitlement to an 
increased initial evaluation is vacated

Prior to August 12, 2005, an initial evaluation in excess of 
50 percent for PTSD is not warranted.

On and after August 12, 2005, a 70 percent evaluation, but no 
more, for PTSD is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


